LEMMON, Justice,
dissenting from the Denial of the Application.
Plaintiff’s affidavit, stating that he asked every day for a safety belt to work on the scaffold and was refused on the day of the accident because the only two safety belts were used by other employees, is sufficient to defeat a motion for summary judgment. After the disputed factual issues are tried on the merits, the courts should decide whether an intentional refusal to supply necessary safety equipment constitutes an intentional act that is an exception to the exclusivity provision of La.R.S. 23:1032.